        Case 3:20-cv-00569-MPS Document 42-2 Filed 05/15/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 DIANTHE MARTINEZ-BROOKS,                          No. 3:20-cv-00569 (MPS)
 REJEANNE COLLIER, JACKIE
 MADORE, and KENNETH CASSIDY,
 individually and on behalf of all others
 similarly situated,                               DECLARATION OF
   Petitioners,                                    JENNIFER BATCHELDER

                v.

 D. EASTER, Warden of Federal Correctional
 Institution at Danbury, and MICHAEL
 CARVAJAL, Director of the Federal Bureau
 of Prisons, in their official capacities,
   Respondents.


I, JENNIFER BATCHELDER, hereby make the following declaration:

1.     I am currently a Senior Research Analyst in the Office of Research & Evaluation (ORE) for
       the Federal Bureau of Prisons (“BOP”), Washington, D.C. I have been a Research Analyst in
       ORE since 1989, and a Senior Research Analyst since 2016. My responsibilities include
       providing information from BOP record systems to respond to requests and provide statistical
       information to BOP management and other stakeholders.

2.     In response to litigation arising from the Federal Correctional Institution in Danbury, CT
       (“FCI Danbury”), I understand BOP has been ordered to create a list of inmates from those
       institutions who are aged 65 or over and/or have any of the conditions specifically identified
       by the United States Centers for Disease Control (“CDC”) as putting them at higher risk for
       severe illness from COVID-19. I also understand this list needs to include each inmate’s
       sentencing court and the case number of the inmate’s underlying criminal conviction.

3.     SENTRY is the BOP’s on-line information system used to provide most of its inmate
       operational and management information requirements. The system currently encompasses
       inmate data, property management information, a legal reference system, and a generalized
       report system. SENTRY contains information to show each inmate’s sentencing court and the
       exact case number of the underlying criminal conviction.

4.     At the beginning of this task I was provided with an Excel spreadsheet of inmates identified
       as medically vulnerable, prepared by Health Services staff, LCDR Charles Dusseau, at another
       BOP facility. I used a common software program known as Statistical Analysis Software
       (“SAS”) to acquire and merge information for the inmates on the “medically vulnerable” list
       from SENTRY, to include the court of jurisdiction and docket number for each inmate on that
       list.



                                                Page 1 of 2
        Case 3:20-cv-00569-MPS Document 42-2 Filed 05/15/20 Page 2 of 2



5.     Resulting data was sorted by DAN facility type: Federal Satellite Low – Female (DAN FSL
       F), Main Facility – Male (DAN M), and Satellite Camp – Female (DAN SCP F). Merged data
       of medically vulnerable inmates with SENTRY assignments was put into an Excel file - as
       the response. This file was provided to the U.S. Attorney’s Office.

I declare the foregoing is true and correct to the best of my knowledge and belief, and given under
penalty of perjury pursuant to 28 U.S.C. § 1746.

Executed this       day of May, 2020.      JENNIFER                      Digitally signed by JENNIFER BATCHELDER
                                                                         DN: c=US, o=U.S. Government, ou=Dept of
                                                                         Justice, ou=BOP, cn=JENNIFER BATCHELDER,

                                           BATCHELDER                    0.9.2342.19200300.100.1.1=15001000488175
                                                                         Date: 2020.05.15 15:49:19 -04'00'
                                               ___________________________________
                                                     Jennifer Batchelder
                                                     Senior Research Analyst
                                                     Federal Bureau of Prisons, Washington D.C.




                                               Page 2 of 2
